Citation Nr: 1224585	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  06-01 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active duty service from February 1971 to December 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issue on appeal was previously before the Board in December 2009 and May 2011 when it was remanded for additional evidentiary development, to include attempting to obtain the deck logs from time periods when the USS Newport News was in the waters of the Republic of Vietnam to determine if the logs could verify the Veteran's reported activity.  A review of the record indicates that the Board's directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Unfortunately, the appeal is again  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for diabetes mellitus.  He has alleged that he was exposed to Agent Orange while serving on the USS Newport News.  Alternatively, in his June 2012 Written Brief Presentation, he argued that his diabetes is caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).  In support of this allegation, the Written Brief Presentation referenced an Internet article suggesting that the unhealthy behaviors often associated with PTSD may place a person at risk for developing diabetes and that the PTSD-related stress and unhealthy behaviors may negatively impact the course of a person's diabetes.

A review of the claims file reveals that the Veteran has been diagnosed as having diabetes mellitus.  He is also service-connected for PTSD and currently assigned 50 percent evaluation for that disorder.  

The Board notes that the duty to assist includes providing a VA examination when the evidence tends to indicate that symptoms of a disability may be related to service or to a service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Because the article cited by the Veteran suggests a correlation between PTSD and diabetes mellitus, the Board finds that a remand is necessary to provide the Veteran with a VA examination relating to his claim. 

Accordingly, the case is REMANDED for the following action:

1.  The representative and/or the Veteran must be requested to submit the Internet article referenced in the June 2012 Written Hearing Presentation for consideration by the VA examiner who will be conducting the examination noted below.

2.  The RO/AMC should schedule the Veteran for a VA examination with an appropriate physician to determine the probable etiology of his claimed diabetes mellitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims file and any treatment records in the Virtual VA system must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims file and Virtual VA files have been reviewed.  The examiner must also indicate that the claims file review included the Internet article referred to by the Veteran's representative in the June 2012 Written Hearing Presentation.

The examiner is asked to opine as to whether it is at least as likely as not that the Veteran's diagnosed diabetes mellitus is caused or aggravated by the Veteran's service-connected PTSD.  If it is determined that the Veteran's diagnosed diabetes mellitus was worsened by the Veteran's service-connected PTSD, to the extent that is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examination report should contain medical history and clinical findings, and a rationale for medical conclusions rendered.

3.  The Veteran must be advised of the importance of reporting to the VA examination noted above and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought in any respect are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


